DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-14 are currently pending in this application. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification
4.	The disclosure is objected to because of the following informalities: the specification should include a Cross reference to related applications section citing the PCT and foreign application information. Appropriate correction is required.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 10/23/2019 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
6.	      The drawings submitted on 10/23/2019 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. US 2008/0307873.
With regards to claim 1, Kang et al. US 2008/0307873 teaches a method for ascertaining a rotational angle of a steering shaft, the method comprising: 
detecting respective rotational angles of three toothed gears of a toothed gear arrangement (520,530,540; figure 4), wherein the three toothed gears, with different numbers of teeth, are meshed with a gear ring of the steering shaft (220; figure 4); and 
ascertaining the rotational angle of the steering shaft on the basis of the respective rotational angles of the three toothed gears in accordance with a predetermined extraction rule, wherein the rotational angle of the steering shaft is distinctly defined within a predefined angle range by the entirety of the respective rotational angles. (paragraph 0038,0058& 0067-0073)
With regards to claim 2, Kang et al. US 2008/0307873 teaches the predetermined extraction rule comprises that, within the three toothed gears, two different toothed gear pairings are selected, wherein a first toothed gear of the three toothed gears is comprised in both of the two toothed gear pairings, and wherein, by means of the respective rotational angle of the two toothed gear pairings, a number of complete revolutions of the first toothed gear is distinctly ascertainable in a respective partial angle range. (paragraph 0055-0058)
With regards to claim 3, Kang et al. US 2008/0307873 teaches a first value for the number of complete revolutions of the first toothed gear is ascertained from the respective rotational angles of the toothed gears of a first toothed gear pairing of the two toothed gear pairings, and a second value for the 
With regards to claim 4, Kang et al. US 2008/0307873 teaches the first value and the second value for the number of complete revolutions of the first toothed gear are ascertained in each case by means of the Nonius principle. (Nonius principle is interpreted as allowing to measure absolute position; paragraph 0095)   
With regards to claim 5, Kang et al. US 2008/0307873 teaches a first predetermined addition value is added to the first value when the first value is smaller than the second value, a second predetermined addition value is added to the second value when the second value is smaller than the first value, and the respective predetermined addition values are added iteratively to the first value and the second value until the first value and the second value correspond. (paragraph 0093)
With regards to claim 6, Kang et al. US 2008/0307873 teaches the first and the second predetermined addition value relate to a span of the respective partial angle range within which the number of complete revolutions of the first toothed gear is distinctly ascertainable by the first and the second toothed gear pairing respectively. (Paragraphs 0079-0081)
With regards to claim 7, Kang et al. US 2008/0307873 teaches the first value and/or the second value are defined as the number of complete revolutions of the first toothed gear only when the first value and the second value correspond. (Paragraph 0037-0038)
With regards to claim 8, Kang et al. US 2008/0307873 teaches the rotational angle of the first toothed gear and the number of complete revolutions of the first toothed gear are combined to give a total angle of the first toothed gear, and the rotational angle of the steering shaft is ascertained from the total angle of the first toothed gear. (Paragraph 0065-0073)

With regards to claim 10, Kang et al. US 2008/0307873 teaches a plausibility of the rotational angle of the steering shaft is checked by comparing the ascertained rotational angle of the steering shaft with a predefined rotational angle range, wherein the predefined angle range is greater at least by a factor of 2 than the predefined rotational angle range within which the steering shaft is movable. (paragraph 0093)
With regards to claim 11, Kang et al. US 2008/0307873 teaches a control unit for ascertaining a rotational angle of a steering shaft, wherein the control unit is configured to carry out a method comprising: 
detecting respective rotational angles of three toothed gears of a toothed gear arrangement (520,530,540; figure 4), wherein the three toothed gears, with different numbers of teeth, are meshed with a gear ring of the steering shaft (220; figure 4); and 
ascertaining the rotational angle of the steering shaft on the basis of the respective rotational angles of the three toothed gears in accordance with a predetermined extraction rule, wherein the rotational angle of the steering shaft is distinctly defined within a predefined angle range by the entirety of the respective rotational angles. (paragraph 0038,0058& 0067-0073)
With regards to claim 12, Kang et al. US 2008/0307873 teaches measuring arrangement for ascertaining a rotational angle of a steering shaft, comprising: 
a gear ring which is arrangeable on the steering shaft; (220; figure 4)
a toothed gear arrangement comprising three toothed gears which are mechanically operatively connected with different transmission ratios to the gear ring; (520,530,540; figure 4)
two angle sensors for detecting a respective rotational angle of a first and a second of the three toothed gears; (251, 252; figure 4) and,

With regards to claim 13, Kang et al. US 2008/0307873 teaches a control unit for ascertaining a rotational angle of a steering shaft by: 
detecting respective rotational angles of three toothed gears of a toothed gear arrangement (520,530,540; figure 4), wherein the three toothed gears, with different numbers of teeth, are meshed with a gear ring of the steering shaft (220; figure 4), and 
ascertaining the rotational angle of the steering shaft on the basis of the respective rotational angles of the three toothed gears in accordance with a predetermined extraction rule, wherein the rotational angle of the steering shaft is distinctly defined within a predefined angle range by the entirety of the respective rotational angles. (paragraph 0038,0058& 0067-0073)
With regards to claim 14, Kang et al. US 2008/0307873 teaches vehicle having a measuring arrangement according to claim 12. (paragraph 0002)
Examiner's Note:
10. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
11.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Stafford et al US Pat # 9,310,195 teaches an apparatus adapted to provide an indication of an angular position of an input member over multiple turns. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        March 19, 2022